DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statements filed on 4/18/2022 and 7/19/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Status of claims
Applicant’s response filed 7/18/2022 has been entered.  
Claims 4-6, 8-11, 14-15, 17-18, 20-22, 24, 27, 30-33, 35-40, 43-48, 50, 53-55, 59, 64-66 had been canceled.
Claim 1 has been amended.
Note: On 12/7/2021, applicant elected species without traverse:
Election 1. Applicant elects a particle coated or applied with the recombinant DNA construct is delivered to the mature plant embryo explant via particle bombardment (from (a) Agrobacterium mediated transformation; b) a T-DNA transformation vector comprising the recombinant DNA construct; or c) a particle coated or applied with the recombinant DNA construct is delivered to the mature plant embryo explant via particle bombardment, claims 3); 
Election 2. Applicant elects gold particle (from a) said particle is a tungsten, platinum or gold particle; b) said particle has a size of between about 0.5 μm and about 1.5 μm; c) said particle has a size of about 0.6 μm, about 0.7 μm, or about 1.3 μm; d) a plurality of particles coated or applied with the recombinant DNA molecule are delivered to the mature plant embryo explant via particle bombardment; or e) the amount of particles delivered to the explant is between about 50 μg and about 5000 μg, or between about 50 μg and about 2000 μg, or between about 50 μg and about 1000 μg, or between about 50 μg and about 500 μg, or between about 100 μg and about 500 μg, claim 7);
Election 3. Applicant elects Cpf1 (from Ribonucleoprotein, Casi, Cas1B, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9, Csnl, Csxl2, Cas10, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, Cpf1, CasX, CasY, CasZ, Argonaute protein, a homolog or modified version thereof, the site-specific nuclease is not a guided nuclease, meganuclease, zinc-finger nuclease (ZFN), recombinase, transposase, or transcription activator-like effector nuclease (TALEN), claim 15). Upon further consideration, Cas9 is rejoined to Cpf1 and examined in this office action;
Election 4. Applicant elects “with a guide RNA” (from with a guide RNA or with a second recombinant DNA construct or molecule, claim 16);
Election 5. Applicant elects a) is a donor template (from a) is a donor template; b) comprises a marker gene; c) comprises a donor template region and a transgene comprising a coding sequence or a transcribable DNA sequence, wherein the transgene is located outside of the donor template region of the second recombinant DNA construct or molecule; or d) comprises a transcribable DNA sequence encoding a guide RNA, wherein the transcribable DNA sequence is operably linked to a plant-expressible promoter, claim 25); 
Election 6. Applicant elects b) the donor template comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (de-elected a) the donor template comprises a homology sequence comprising a mutation for introduction of the mutation in the genome of the plant at or near the target site of the site-specific nuclease through template-mediated repair, claim 26); 
Election 7. N/A (due to election 5 above, claim 34); 
Election 8. Applicant elects c) the recombinant DNA construct further comprises a donor template region (from a) the recombinant DNA construct further comprises a marker gene; b) the recombinant DNA construct further comprises a transcribable DNA sequence encoding a guide RNA, wherein the transcribable DNA sequence is operably linked to a second plant-expressible promoter; or c) the recombinant DNA construct further comprises a donor template region, claim 41);
Election 9. N/A (due to election 8 above, claim 42). 
Election 10. Applicant elects b) the donor template region comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (de-elected a) the donor template region comprises a homology sequence comprising a mutation for introduction of the mutation in the genome of the plant at or near the target site of the site-specific nuclease through template- mediated repair, claim 49); and
Election 11. Applicant elects (i) guide RNA (gRNA) (from (i) guide RNA (gRNA), (ii) polynucleotide comprising a transgene or marker gene, (iii) polynucleotide comprising a transgene encoding a non-coding RNA molecule or guide RNA, or (iv) donor template, claim 62). 
In summary, claims 1-3, 7, 12-13, 16, 23, 25-26, 28-29, 41, 49, 51-52, 56-58, 60-63, 67 are examined in the office action.  Non-elected species are withdrawn.  Claims 19, 34 and 42 are exclusively drawn to non-elected species thus are withdrawn. 

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration. See “Response to Arguments” at the end of office action. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 3/4/2022, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 7/18/2022 have been thoroughly considered but are not deemed fully persuasive.

Claim Rejections- Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 7, 12-13, 16, 23, 25-26, 28-29, 41, 49, 51-52, 56-58, 60-63, 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 17-21, 23-24, 29, 35-42 of co-pending Application 17049326 (amended 7/18/2022).  
Instant application shares multiple inventors with the co-pending Application. Monsanto Technology LLC is the applicant of both applications.  
Co-pending Application 17049326 claims (7/18/2022): 
1. A method of editing a genome of a plant, comprising: a) delivering to a mature plant embryo explant a particle coated or applied with a site- specific nuclease or a nucleic acid encoding the site-specific nuclease, wherein the site- specific nuclease is a ribonucleoprotein, or wherein the site-specific nuclease is Casl, CaslB, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9, Csnl, Csxl2, CaslO, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, Cpfl, CasX, CasY, CasZ, Argonaute protein, or a homolog or modified version thereof; and 
b) regenerating a plant from the mature plant embryo explant, wherein the regenerated plant comprises an edit or site-directed integration at or near the target site of the site- specific nuclease in the genome of at least one cell of the regenerated plant.  
2. The method of claim 1, wherein a) said particle is a tungsten, platinum or gold particle; b) said particle has a size of between about 0.5 pm and about 1.5 pm; c) said particle has a size of about 0.6 pm, about 0.7 pm, or about 1.3 pm; d) a plurality of particles coated or applied with the site-specific nuclease are delivered to the explant; or e) the amount of particles delivered to the explant is between about 50 pg and about 5000 pg, or between about 50 pg and about 2000 pg, or between about 50 pg and about 1000 pg, or between about 50 pg and about 500 pg, or between about 100 pg and about 500 pg.  
7. The method of claim 1, further comprising: c) identifying a regenerated plant having at least one cell comprising the edit or site-directed integration at or near the target site of the site-specific nuclease.  
8. The method of claim 7, wherein the identifying step comprises: 2 USACTIVE\120549197\V-1i) identifying a regenerated plant having the edit or site-directed integration based on a phenotype or trait; or ii) identifying a regenerated plant having the edit or site-directed integration based on a molecular assay.  
17. The method of claim 1, wherein the site-specific nuclease is not a RNA- guided nuclease.  
18. The method of claim 17, wherein the site-specific nuclease is a meganuclease, a zinc-finger nuclease (ZFN), a recombinase, a transposase, or a transcription activator-like effector nuclease (TALEN).  
19. The method of claim 1, wherein the particle is further coated or applied with a polynucleotide molecule.  
20. The method of claim 19, wherein the polynucleotide molecule is a donor template.  
21. The method of claim 20, wherein the donor template comprises: a) a mutation for introduction of the mutation in the genome of the plant at or near the target site of the site-specific nuclease through template-mediated repair; or b) an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease.  
23. The method of claim 21, wherein the insertion sequence comprises a transgene comprising a coding sequence or a transcribable DNA sequence operably linked to a plant-expressible promoter.  
24. The method of claim 23, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.  
29. The method of claim 24, wherein said marker gene a) is a selectable marker gene; b) is a screenable marker gene; or c) comprises an adenylyltransferase (aadA) gene, a neomycin phosphotransferase (nptII) gene, a hygromycin phosphotransferase (hpt, hph or aph IV), a 5-enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene, a bialaphos resistance (bar) or phosphinothricin N-acetyltransferase (pat) gene, a green fluorescent protein (GFP), or a 3- glucuronidase (GUS) gene.  
35.  The method of claim 1, further comprising: 4 USACTIVE\120549197\V-1c) selecting a regenerated plant having a marker gene, wherein the marker gene is co- delivered with the site-specific nuclease or the nucleic acid encoding the site-specific nuclease.  
36. The method of claim 35, wherein the marker gene is a selectable marker gene.  
37. The method of claim 36, wherein the selecting step comprises treating the mature embryo explant, or a shoot and/or root culture or plant regenerated therefrom, with a selection agent.  
38. The method of claim 36, wherein the selectable marker gene is an adenylyltransferase (aadA) gene.  
39. The method of claim 1, wherein said plant is a dicot plant.  
40. The method of claim 39, wherein said plant is a soybean plant.  
41. The method of claim 1, wherein the mature embryo explant comprises, prior to the delivering step, one or more of the following: (i) a guide RNA (gRNA), (ii) a polynucleotide comprising a transgene or marker gene, (iii) a polynucleotide comprising a transgene encoding a non-coding RNA molecule or guide RNA, and/or (iv) a donor template.  
42. The method of claim 1, wherein a) the mature embryo explant is a dry, wet, or dried wet excised explant; b) the mature embryo explant has a moisture content within a range from about 3% to about 25%; or c) the mature embryo explant is excised from a plant seed having a moisture content within a range from about 3% to about 25%.  

Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Instant claim 1-3 and 7 overlap with co-pending claim 1-2 claim the same subject matter.  
Instant dependent claims 12-13, 56-57, 60-63 are nearly identical in subject matter, claim language and claim dependency, to co-pending claims 7-8, 35-36, 39-42. 
Instant claim 16 is obvious variant of co-pending claims 17-18, because: although they have different dependencies and/or claim languages from that of the co-pending claims, the instant and co-pending claims claim the same subject matter: meganuclease, zinc-finger nuclease (ZFN), recombinase, transposase, and transcription activator-like effector nuclease (TALEN).  
Instant claim 23, 25-26, 28-29, 41, 49, 51-52, 58 are obvious variants of co-pending claims 19-21, 23-24, because: co-pending claim 19 claims further coated or applied with a polynucleotide molecule (in addition to the molecule of co-pending claim 1), thus has the same subject matter of instant claim 23.  Instant claims 25-26, 28-29 depend on instant claim 23, and have the same subject matter and scope as co-pending dependent claims 20-21, 23-24 do.  Co-pending claims 20-21 are specific and narrower than instant claims 41 and 49 are.  Instant dependent claims 51-52 also are obvious variants of co-pending claims 23-24, because they have the same subject matter, scope and claim language.  Instant claim 58 overlaps with co-pending claim 29 in subject matter of aadA gene. 
Regarding claim 67 (depending on claim 23) reciting wherein the delivering step comprises delivering a DNA molecule or vector comprising the recombinant DNA construct and the second recombinant DNA construct to the mature plant embryo explant.  Co-pending claim 19 claims further coated or applied with a polynucleotide molecule (in addition to the molecule of co-pending claim 1), and co-pending claim 1 recites (a) delivering to a mature plant embryo explant a particle …. Thus, instant claim 67 overlaps with co-pending claims 1 and 19 in subject matter.  
	Therefore, the instant claims and co-pending claims are obvious variants over each other. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 12-13, 23, 25-26, 28-29, 41, 49, 51-52, 56-58, 60, 63 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Shultz et al (WO 2018085693, published 5/11/2018, filed 11/3/2017, priority 11/4/2016 to US62418078).  
Amended claim 1 is drawn to a method comprising:
a) delivering to a mature plant embryo explant a recombinant DNA construct comprising a sequence encoding a site-specific nuclease, wherein the sequence is operably linked to a plant-expressible promoter; and
a) delivering to a mature plant embryo explant a recombinant DNA construct comprising a sequence encoding a site-specific nuclease Cas9 (As analyzed above, Cas9 is rejoined to Cpf1 and examined in this office action), wherein the sequence is operably linked to a plant-expressible promoter; and
b) regenerating a plant from the mature plant embryo explant, wherein the regenerated plant comprises an edit or site-directed integration at or near the target site of the site-specific nuclease in the genome of at least one cell of the regenerated plant,
for editing a genome of a plant (preamble).
Dependent claims
Claim 2 limits claim 1, wherein the recombinant DNA construct is delivered to the mature plant embryo explant via bacterially mediated transformation (Agrobacterium is enabled) or particle bombardment.
Claim 60 limits claim 1, wherein said plant is a dicot plant.
Claim 63 limits claim 1, wherein a) the mature embryo explant is a dry, wet, or dried wet excised explant; b) the mature embryo explant has a moisture content within a range from about 3% to about 25%; or c) the mature embryo explant is excised from a plant seed having a moisture content within a range from about 3% to about 25%.
Claims 12-13 limit claim 1, further comprising: c) identifying a regenerated plant having at least one cell comprising the edit or site-directed integration at or near the target site of the site-specific nuclease, based on a phenotype or trait or based on a molecular assay.
Claim 23 limits claim 1, wherein the delivering step further comprises delivering a second recombinant DNA construct or molecule to the mature plant embryo explant.
Claim 25 limits claim 23, wherein the second recombinant DNA construct or molecule is a donor template (elected species). 
Claim 26 limits claim 25, wherein the donor template comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (elected species).
Claim 28 limits claim 26, wherein the insertion sequence comprises a transgene comprising a coding sequence or a transcribable DNA sequence operably linked to a plant-expressible promoter.
Claim 29 limits claim 28, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.
Claim 41 limits claim 1, wherein the recombinant DNA construct further comprises a donor template region (elected species).
Claim 49 limits claim 41, wherein the donor template region comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (elected species).
Claim 51 limits claim 49, wherein the insertion sequence comprises a transgene comprising a coding sequence or a transcribable DNA sequence operably linked to a plant-expressible promoter.
Claim 52 limits claim 51, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.
Claim 56 limits claim 1, further comprising selecting a regenerated plant having a marker gene, wherein the marker gene is co-delivered with the recombinant DNA molecule.
Claim 57 limits claim 56, wherein the marker gene is a selectable marker gene. 
Claim 58 limits claim 57, wherein a) the selecting step comprises treating the mature embryo explant, or a shoot and/or root culture or plantlet regenerated therefrom, with a selection agent; or b) the selectable marker gene is an adenylyltransferase (aadA) gene.
According to specification ([0022]), a mature plant embryo explant encompasses a mature dry seed, and a mature seed as after wetting, imbibing, etc.

Shultz et al teach a method of altering/editing a genome of a plant comprising:
delivering construct comprising DNA encoding RNA-guide site-specific nuclease (Cas9) into plant (nicotiana benthamiana) seed comprising embryo (reading on mature plant embryo explant) by bacterially (Agrobacterium) mediated transformation or other method (Example 4, [00103], [00105]-[00106]).  
Mature seeds were suspended (thus are removed from the plant) and wetted in MS culture medium before transformation ([00107]), reading on explant.  The cultured and wetted seed reads on mature embryo explant. 
The constructs comprise plant expressible promoter (PcUbi4-2, Example 4, table 5, [00105]).  
Thus, Shultz et al teach step a) of claim 1. 
After the transformation, the seeds comprising genomic modification is growing and producing progeny, thus, the explants were regenerated to a plant.  The plant and progeny were tested for gene modification using phenotype and/or molecular assay.  Given that the modification was successful, the gene was expressed
The seed, plant and progeny comprise editing and gene integration (Example 4, [00103], [00111]).  
Thus, Shultz et al teach step b) of claim 1. 
Therefore, Shultz et al teach and demonstrated all of the limitations of claim 1. 

Regarding dependent claims, bacterially mediated transformation above teaches the limitation of claim 2. 
Nicotiana benthamiana above is a dicot, thus, the Shultz et al teach the limitation of claim 60.  
The cultured and wetted seed above are separated from the plant, reads on wet excised explant of claim 63.  
Shultz et al teach that the gene of interest/insertion/transgene and the nuclease are in the same construct (example 4, [00104], table 5), thus, the edit or site-specific integration is near the site of nuclease, the limitation of claim 12.  
As analyzed above, after the transformation, the plant and progeny were tested for gene modification using phenotype and/or molecular assay.  The seed, plant and progeny comprise editing and gene integration (Example 4, [00103], [00111]).  Thus, Shultz et al teach the limitation of claim 13. 
As analyzed above, Shultz et al teach that guide-RNA and terminators and the nuclease are in the same construct (example 4, [00104], table 5).  Claim 1 only requires nuclease. The guide RNA or terminator is a second recombinant DNA molecule. Thus, Shultz et al teach the limitation of claim 23. 
Regarding claims 25-26, 28-29, 41, according to specification ([0083]), a “donor molecule”, “donor template”, or “donor template molecule” (collectively a “donor template”), which may be a recombinant polynucleotide, DNA or RNA donor template or sequence, is defined as a nucleic acid molecule having a homologous nucleic acid template or sequence (e.g., homology sequence) and/or an insertion sequence for site-directed, targeted insertion or recombination into the genome of a plant cell via repair of a nick or double-stranded DNA break in the genome of a plant cell. 
Shultz et al teach that the construct comprises multiple insertions including gene of interest (encoding aminoglycoside adenylyltransferase sequences for selection, reading on transgene and marker gene) and promoter (Example 4, [00104]-[0105], table 5).  
The construct comprises CRISPR-Cas ([00105]) and transgene, which produces site-specific genome modification by homologous recombination ([0028]).  
Accordingly, Shultz et al teach second DNA molecule (the first is nuclease) being donor molecule along with the nuclease encoding molecule, the molecule being an insertion, a transgene/marker gene, teaching the limitations of claims 25-26, 28-29 and 41. 
Shultz et al teach that the gene of interest/insertion/transgene and the nuclease are in the same construct (example 4, [00104], table 5), thus, the edit or site-specific integration is near the site of nuclease, the limitation of claim 49 (claim 12 too as analyzed above).  
The constructs comprise plant expressible promoter PcUbi4-2 (Example 4, table 5, [00105]), the limitation of claim 51. 
The marker gene above (Example 4, table 5, [00105]) reads on the limitation of claim 52. 
The above marker gene encoding aminoglycoside adenylyltransferase (aadA) sequences for selection (thus is a selectable marker gene) is in the same construct as the nuclease is, and is co-delivered (Example 4, [00104]-[0105], table 5).  Thus, Shultz et al teach claims 56-58. 
Therefore, Schultz et al teach all of the claim limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
Claims 1-3, 7, 12-13, 16, 23, 25-26, 28-29, 41, 49, 51-52, 56-58, 60-61, 63, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al, in view of Begemann et al (Precise insertion and guided editing of higher plant genomes using Cpf1 CRISPR nucleases. Nature Scientific Reports. 1-6, 2017). 
The subject matter of Cas9 is rejected under 35 U.S.C. 102 as analyzed above. 
This 103 rejection is made regarding the subject matter of Cpf1 for compact prosecution. 
Amended claim 1 is drawn to a method comprising:
a) delivering to a mature plant embryo explant a recombinant DNA construct comprising a sequence encoding a site-specific nuclease Cpf1 (elected species), wherein the sequence is operably linked to a plant-expressible promoter; and
Upon further consideration, Cas9 is rejoined to Cpf1 and examined in this office action
b) regenerating a plant from the mature plant embryo explant, wherein the regenerated plant comprises an edit or site-directed integration at or near the target site of the site-specific nuclease in the genome of at least one cell of the regenerated plant,
for editing a genome of a plant (preamble).
Dependent claims
Claim 2 limits claim 1, wherein the recombinant DNA construct is delivered to the mature plant embryo explant via bacterially (agrobacteria is enabled) mediated transformation or particle bombardment. 
Claim 3 limits claim 2, wherein a particle coated or applied with the recombinant DNA construct is delivered to the mature plant embryo explant via particle bombardment (elected species). 
Claim 7 limits claim 3, wherein said particle is gold particle (elected species).  
Claim 16 limits claim 3, wherein the particle is further coated or applied with a guide RNA (elected species). 
Claims 12-13 limit claim 1, further comprising: c) identifying a regenerated plant having at least one cell comprising the edit or site-directed integration at or near the target site of the site-specific nuclease, based on a phenotype or trait or based on a molecular assay.
Claim 23 limits claim 1, wherein the delivering step further comprises delivering a second recombinant DNA construct or molecule to the mature plant embryo explant.
Claim 25 limits claim 23, wherein the second recombinant DNA construct or molecule is a donor template (elected species). 
Claim 26 limits claim 25, wherein the donor template comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (elected species).
Claim 28 limits claim 26, wherein the insertion sequence comprises a transgene comprising a coding sequence or a transcribable DNA sequence operably linked to a plant-expressible promoter.
Claim 29 limits claim 28, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.
Claim 41 limits claim 1, wherein the recombinant DNA construct further comprises a donor template region (elected species).
Claim 49 limits claim 41, wherein the donor template region comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (elected species).
Claim 51 limits claim 49, wherein the insertion sequence comprises a transgene comprising a coding sequence or a transcribable DNA sequence operably linked to a plant-expressible promoter.
Claim 52 limits claim 51, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.
Claim 56 limits claim 1, further comprising selecting a regenerated plant having a marker gene, wherein the marker gene is co-delivered with the recombinant DNA molecule.
Claim 57 limits claim 56, wherein the marker gene is a selectable marker gene. 
Claim 58 limits claim 57, wherein a) the selecting step comprises treating the mature embryo explant, or a shoot and/or root culture or plantlet regenerated therefrom, with a selection agent; or b) the selectable marker gene is an adenylyltransferase (aadA) gene.
Claim 60 limits claim 1, wherein said plant is a dicot plant.
Claim 61 limits claim 60, wherein said plant is a soybean plant.
Claim 63 limits claim 1, wherein a) the mature embryo explant is a dry, wet, or dried wet excised explant; b) the mature embryo explant has a moisture content within a range from about 3% to about 25%; or c) the mature embryo explant is excised from a plant seed having a moisture content within a range from about 3% to about 25%.
Claim 67 limits claim 23, wherein the delivering step comprises delivering a DNA molecule or vector comprising the recombinant DNA construct and the second recombinant DNA construct to the mature plant embryo explant.
According to specification ([0022]), a mature plant embryo explant encompasses a mature dry seed, and a mature seed as after wetting, imbibing, etc.

Shultz et al teach a method of altering/editing a genome of a plant comprising:
delivering construct comprising DNA encoding RNA-guide site-specific nuclease (Cas) into plant (nicotiana benthamiana) seed comprising embryo (reading on mature plant embryo explant) by bacterially (Agrobacterium) mediated transformation or other method (Example 4, [00103], [00105]-[00106]).  
Mature seeds were suspended (thus are removed from the plant) and wetted in MS culture medium before transformation ([00107]), reading on explant.  The cultured and wetted seed reads on mature embryo explant. 
The constructs comprise plant expressible promoter (PcUbi4-2, Example 4, table 5, [00105]).  
After the transformation, the seeds comprising genomic modification is growing and producing progeny, thus, the explants were regenerated to a plant.  The plant and progeny were tested for gene modification using phenotype and/or molecular assay.  Given that the modification was successful, the gene was expressed
The seed, plant and progeny comprise editing and gene integration (Example 4, [00103], [00111]).  
Thus, Shultz et al teach and demonstrated all of the limitations of claim 1, except do not explicitly practice bombarding Cpf1 as the site-specific nuclease into the mature plant embryo explant.   
Shultz et al teach that Cpf1, like Cas9, is one of the one of the site-specific nucleases to edit explant including mature plant embryo explant ([0012], [0015], [00122], [00142], claim 18). 
Specifically, Shultz et al suggest (1) bombarding Cpf1 as one of the site-specific nucleases to mature plant seed/embryo explant, and (2) using mature plant embryo, or callus, as explant, to perform the above bombardment ([00132]-[00133]): 
Accordingly, Shultz et al teach or suggest all of the structures and steps of claim 1. 
To support Shultz et al, Begemann et al teach and demonstrated bombarding DNA construct encoding and expressing Cpf1 into plant callus/calli, and successfully produced site-specific insertion in the calli and the regenerated plant (p2, last para; p3, 1st to 4th para).  (note: Callus is not considered a mature plant embryo explant. Thus, 102 rejection is not made).   
Begemann et al demonstrated that Cpf1 produced higher rate of site-specific editing/insertion than Cas9 does (Cas9 is the commonly used site-specific nuclease in the art, p3, last para). 
Thus, Begemann et al provides extra motivation for one ordinary skill in the art to perform what Shultz et al suggested.  




Regarding dependent claims, Shultz et al teach (in a different example) a method of altering/editing a genome of a plant comprising delivering DNA encoding RNA-guide site-specific nuclease into excised soybean embryo (reading on mature plant embryo explant) by gold particle bombardment (Example 7, [00123]). Shultz et al teach specifically teach that prior to bombardment, the gold particles were coated with the DNA (Example 7, [00128]). Thus, Shultz et al teach the limitations of claims 2-3.  
Shultz et al teach using gold particle for bombardment as analyzed above.  The gold particles were about 1.0 micrometer (1.0 um) in size (Example 7, [00128]), the limitation of claim 7. 
Shultz et al teach that the gene of interest/insertion/transgene and the nuclease are in the same construct (example 4, [00104], table 5), thus, the edit or site-specific integration is near the site of nuclease, the limitation of claim 12.  
As analyzed above, after the transformation, the plant and progeny were tested for gene modification using phenotype and/or molecular assay.  The seed, plant and progeny comprise editing and gene integration (Example 4, [00103], [00111]).  Thus, Shultz et al teach the limitation of claim 13. 
Shultz et al teach that guide RNA (a second DNA molecule) was co-delivered with the DNA encoding nuclease above (the first DNA molecule) (Example 7, [00130]), teaching claim 16. 
Shultz et al teach that guide-RNA and terminators and the nuclease are in the same construct (example 4, [00104], table 5).  Claim 1 only requires nuclease. The guide RNA or terminator is a second recombinant DNA molecule. Thus, Shultz et al teach the limitation of claim 23. 
Regarding claims 25-26, 28-29, 41, according to specification ([0083]), a “donor molecule”, “donor template”, or “donor template molecule” (collectively a “donor template”), which may be a recombinant polynucleotide, DNA or RNA donor template or sequence, is defined as a nucleic acid molecule having a homologous nucleic acid template or sequence (e.g., homology sequence) and/or an insertion sequence for site-directed, targeted insertion or recombination into the genome of a plant cell via repair of a nick or double-stranded DNA break in the genome of a plant cell. 
Shultz et al teach that the construct comprises multiple insertions including gene of interest (encoding aminoglycoside adenylyltransferase sequences for selection, reading on transgene and marker gene) and promoter (Example 4, [00104]-[0105], table 5).  
The construct comprises CRISPR-Cas ([00105]) and transgene, which produces site-specific genome modification by homologous recombination ([0028]).  
Accordingly, Shultz et al teach second DNA molecule (the first is nuclease) being donor molecule along with the nuclease encoding molecule, the molecule being an insertion, a transgene/marker gene, teaching the limitations of claims 25-26, 28-29 and 41. 
Shultz et al teach that the gene of interest/insertion/transgene and the nuclease are in the same construct (example 4, [00104], table 5), thus, the edit or site-specific integration is near the site of nuclease, the limitation of claim 49 (claim 12 too as analyzed above).  
The constructs comprise plant expressible promoter PcUbi4-2 (Example 4, table 5, [00105]), the limitation of claim 51. 
The marker gene above (Example 4, table 5, [00105]) reads on the limitation of claim 52. 
The above marker gene encoding aminoglycoside adenylyltransferase (aadA) sequences for selection (thus is a selectable marker gene) is in the same construct as the nuclease is, and is co-delivered (Example 4, [00104]-[0105], table 5).  Thus, Shultz et al teach claims 56-58. 
Shultz et al teach delivering nuclease into soybean, a dicot ([0123]), the limitation of claims 60-61.  
The cultured and wetted seed above are separated from the plant (00107]), reads on wet excised explant of claim 63.  
Regarding claim 67, the specification uses “construct” and “vector” interchangeably (PG puib [0101]).  Schultz et al teach delivering a second DNA molecule thus teach claim 23, but do not teach delivering a second DNA construct comprising guide RNA in Example 4 above.  Schultz et al, however, teach that guide RNA expressed from one vector/construct, and the RNA guided nuclease from a second vector. Schultz et al also teach using different vectors/constructs for expressing different guide RNAs ([0021]).  Schultz et al actually made different vectors to express nuclease and guide RNA (sgRNA) (Example 8, [00135]). Thus, Shultz et al at least suggest the limitation of claim 67. 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Shultz et al teach and demonstrated delivering a site-specific nuclease into the mature plant embryo explant, and teach all of the structures and steps of claim 1. Shultz et al additionally suggest (1) bombarding Cpf1 as one of the site-specific nucleases to mature plant seed/embryo explant, and (2) using mature plant embryo, or callus, as explant, to perform the above bombardment.  
Begemann et al teach and demonstrated bombarding DNA construct encoding and expressing Cpf1 into plant callus/calli, and demonstrated that Cpf1 produced higher rate of site-specific editing/insertion than Cas9 does. Thus, Begemann et al provides extra motivation for one ordinary skill in the art to perform what Shultz et al suggested.  
One ordinary skill would have recognized Cpf1 produced higher editing/insertion rate in plant cells after being bombarded than Cas9 did as demonstrated by Begemann et al, and been motivated to use Cpf1 as the site-specific nuclease as taught or suggested by Shultz et al, and to use the same structure and follow each and every step as taught by Shultz et al, to achieve the same expected result as Shultz et al or Begemann et al did.  The expectation of success would have been high, because the method steps are taught and demonstrated success by Shultz et al by successfully bombarding site-specific nuclease into mature plant embryo.  Bombarding Cpf1 into mature plant embryo is not only suggested, but also is expected to be successful. 
Therefore, the invention would have been obvious to one ordinary skill in the art. 

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al in view of Begemann et al, as applied to claim 1 above, and further in view of Liang et al (Selection of highly efficient sgRNAs for CRISPR/Cas9-based plant genome editing. Nature Scientific Reports, 1-8, 2016).
Schultz et al in view of Begemann et al teach claim 1 as analyzed above. 
Claim 62 limits claim 1, wherein the mature embryo explant comprises, prior to the delivering step, a guide RNA (gRNA) (elected species).   
As analyzed above, Schultz et al teach that the guide RNA and the DNA encoding the site-specific nuclease are in different vectors. But, Schultz et al in view of Begemann et al do not teach delivering DNA encoding site-specific nuclease to plant cells comprising guide RNA (prior to delivery).  
Liang et al teach that some guide RNAs comprised in plant cell could lead to off-target editing by CRISPR-Cas (not at intended site, thus not desirable), and teach locating (intended and unintended) guide RNAs (sgRNA) in plant cells for next testing (p4, 2nd para).  
Liang et al continue to teach the next testing is to deliver Cas-sgRNA (Cas is a site-specific nuclease) to the plant cells comprising the (intended and unintended) guide RNAs, for selecting guide-RNAs leading to predicted/intended target sites (p4, last para; p5, 1st para). 
Liang et al further teach the advantage of such tests is reducing off-targeting and increasing editing accuracy (p4, 2nd para; p6, 1st para). 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, one ordinary skill would have recognized the advantage of testing guide-RNAs and selecting that are specific to the intended editing from plant cells as taught and demonstrated by Liang et al, to apply the method of Schultz et al (the same as Liang et al) in the plant cells comprising guide RNA (before delivering site specific nuclease), to achieve the expected result.  The expectation would have been high, because the method steps of Schultz et al and Liang et al are essentially the same and routine, only difference is the target plant cells comprise guide RNAs. Off-target testing is also routine as taught by Liang et al.   
Therefore, the claim would have been obvious to one ordinary skill in the art. 

Response to Arguments
Double Patenting 
Applicants submit that, if needed, a Terminal Disclaimer may be filed upon indication of otherwise allowable claims. In view of this, it is respectfully requested that the rejection be held in abeyance until then. 
Applicants’ request to hold a rejection in abeyance does not obviate the rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection. 

35 U.S.C. § 112(a) 
Applicant’s argument is partially persuasive.  Upon further consideration, the rejection is made to claim 2 only.  

Rejection Under 35 U.S.C. § 102(a)(1) 
As analyzed above, Cas9 is joined and examined. Thus the 102 rejection is maintained. 

Rejections Under 35 U.S.C. § 103 
For compact prosecution, in view of the amendment of claim 1, the 102 rejection is changed to a newly made 103 rejection regarding the subject matter of Cpf1.  
Applicant argues that the action does not provide an articulated reasoning regarding why one of ordinary skill in the art would have been motivated to combine the features of the cited documents, the rejection relies on impermissible hindsight. The combination of the teaching of Shultz and Begemann does therefore not render any of the present claims obvious. 
The arguments have been fully considered but not deemed persuasive.  
Shultz et al teach and demonstrated bombarding a site-specific nuclease coated gold particle into the mature plant embryo explant, and teach all of the structures and steps of claim 1, except do not explicitly practice bombarding Cpf1 as the site-specific nuclease into the mature plant embryo explant.   
Shultz et al teach that Cpf1, like Cas9, is one of the one of the site-specific nucleases to edit explant including mature plant embryo explant. 
Specifically, Shultz et al suggest: (1) bombarding Cpf1 as one of the site-specific nucleases to mature plant seed/embryo explant, and (2) using mature plant embryo, or callus, as explant, to perform the above bombardment.  
To support Shultz et al, Begemann et al teach and demonstrated bombarding DNA construct encoding and expressing Cpf1 into plant callus/calli, and demonstrated that Cpf1 produced higher rate of site-specific editing/insertion than Cas9 does. Thus, Begemann et al provides extra motivation for one ordinary skill in the art to perform what Shultz et al suggested.  
Therefore, the claims would have been prima facia obvious, and there is no hindsight.

Regarding the arguments about the separate rejection to claim 62, the rejection to the independent claim has no deficiency as analyzed above.  Thus, the argument is not persuasive.  

Conclusion 
No claim is allowed.   
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662